                   Case 17-32186 Document 1142 Filed in TXSB on 06/26/19 Page 1 of 3



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION

                                                                                  §
        In re:                                                                    § Chapter 11
                                                                                  §
        UPLIFT RX, LLC, 1                                                         § Case No. 17-32186 (MI)
                                                                                  §
                                      Debtors.                                    § (Jointly Administered)
                                                                                  §

                  MOTION TO AMEND ORDER AUTHORIZING THE RETENTION
              AND EMPLOYMENT OF FOLEY & LARDNER LLP, AS COUNSEL FOR THE
                     OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                             NUNC PRO TUNC TO MAY 1, 2019


                   THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
                   YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
                   PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE,
                   YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
                   FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
                   YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
                   YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
                   FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
                   AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
                   OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY
                   DECIDE THE MOTION AT THE HEARING.

                   REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




        1         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
        as applicable, are: Uplift Rx, LLC (9306); Belle Pharmacy, LLC (0143); Alliance Medical Holdings, LLC (5945); Geneva
        Pharmacy, LLC (1929); Ohana Rx, LLC (1722); Benson Pharmacy, Inc. (6606); Kendall Pharmacy, Inc. (0825); Richardson
        Pharmacy, LLC (9566); Innovative Rx, LLC (9986); Charleston Rx, LLC (5852); On Track Rx, LLC (9021); Uinta Rx, LLC
        (7157); Goodman Pharmacy, LLC (9373); BrooksideRx, LLC (5927); Osceola Clinic Pharmacy, LLC (4886); Oak Creek Rx,
        LLC (9722); Waverly Pharmacy, LLC (7342); Newton Rx, LLC (9510); Lone Peak Rx, LLC (5973); Improve Rx, LLC (9120);
        New Jersey Rx, LLC (0035); Berkshire Pharmacy, LLC (9197); Health Saver Rx, LLC (7810); Best Rx, LLC (0346); Delaney
        Pharmacy, LLC (7497); New Life Pharmacy, LLC (8292); Skyline Health Services, LLC (6876); Stonybrook Pharmacy, LLC
        (7700); Woodward Drugs, LLC (2385); Bridgestone Pharmacy, LLC (5294); Brookhill Pharmacy, LLC (5296); Burbank
        Pharmacy, LLC (5227); Canyons Pharmacy, LLC (1744); Cheshire Pharmacy, LLC (6370); Conoly Pharmacy, LLC (0367);
        Cottonwood Pharmacy, LLC (5131); Galena Pharmacy, LLC (0672); Garnett Pharmacy, LLC (6505); Hawthorne Pharmacy,
        LLC (5345); Hazelwood Pharmacy, LLC (1088); Medina Pharmacy, LLC (8987); Raven Pharmacy, LLC (5671); Glendale
        Square Rx, Inc. (1022); Lockeford Rx, Inc. (1853); Pinnacle Pharmacy Solutions, LLC (9760); Riverfront Rx, LLC (7152);
        Riverbend Prescription Services, LLC (1862); Raven Pharmacy Holdings, LLC (2464); Bridgestone Pharmacy Holdings, LLC
        (2840); Crestwell Pharmacy Holdings, LLC (1503); Galena Pharmacy Holdings, LLC (8609); Geneva Rx Holdings, LLC (8247);
        Hawthorne Rx Holdings, LLC (9531); Woodward Rx Holdings, LLC (2173); Philadelphia Pharmacy Holdings, LLC (8526);
        Health Rx Holdings, LLC (0909); Canyon Medical, LLC (4915); Alliance Medical Administration, Inc. (2899); Ollin
        Pharmaceutical, LLC (9815); Alta Distributors, LLC (7407); Eat Great Café, LLC (2314); Alliance Health Networks, LLC
        (1815) . The Debtors’ mailing address is Uplift Rx, LLC, 15462 FM 529, Houston, TX 77095



4844-2160-1435.2
                   Case 17-32186 Document 1142 Filed in TXSB on 06/26/19 Page 2 of 3



                   Foley & Lardner LLP (“Foley”) moves the Court for an amended order to correct

        typographical errors in the Order entered on June 14, 2019 as Docket No. 1128. Attached hereto

        as Exhibit A is the Amended Order Authorizing the Retention and Employment of Foley &

        Lardner LLP, as Counsel for The Official Committee of Unsecured Creditors Nunc Pro Tunc to

        May 1, 2019. Attached as Exhibit B is a blackline reflecting the revisions to the Order as

        compared to the previously filed version.

                   While the Order that was entered on the Docket contained the correct date in the

        appropriate so ordered paragraph (May 1, 2019), the actual title of the order and the first

        paragraph incorrectly stated that the engagement was nunc pro tunc to May 11, 2019. This

        Motion is intended only to correct the title and first paragraph of the as entered Order.

                   WHEREFORE, Foley & Lardner LLP requests that the attached Amended Order in this

        case be amended.

        June 26, 2019                                 Respectfully submitted,
        Houston, Texas
                                                      /s/Sean T. Wilson
                                                      Sean T. Wilson (TX Bar No. 24077962)
                                                      FOLEY GARDERE
                                                      Foley & Lardner LLP
                                                      1000 Louisiana, Suite 2000
                                                      Houston, Texas 77002-5011
                                                      Email: swilson@foley.com
                                                      713-276-5619 (Telephone)/ 713-276-6619 (Fax)

                                                      -and-

                                                      Paul J. Labov (admitted pro hac)
                                                      Foley & Lardner LLP
                                                      90 Park Avenue
                                                      New York, NY 10016-1314
                                                      Email: plabov@foley.com
                                                      (212) 682-7474 (Telephone)/ (212) 687-2329 (Fax)

                                                      Counsel for The Official Committee Of Unsecured
                                                      Creditors



4844-2160-1435.2
                                                      Page 2
                   Case 17-32186 Document 1142 Filed in TXSB on 06/26/19 Page 3 of 3



                                      CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the foregoing Motion to Amend Order
        Authorizing the Retention and Employment of Foley & Lardner LLP, as Counsel for The Official
        Committee of Unsecured Creditors Nunc Pro Tunc to May 1, 2019 was served on June 26, 2019
        on all parties entitled to receive service through the Court’s ECF system.



                                                                /s/Sean T. Wilson
                                                                  Sean T. Wilson




4844-2160-1435.2
                                                  Page 3
